Citation Nr: 1447400	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Williams. Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The case has been remanded for additional development most recently in December 2013.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the December 2013 Board Remand are included in the Remand section below.

This appeal was processed using VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for bilateral degenerative arthritis of the foot was granted in an June 2014 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for a bilateral foot disability.




CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a bilateral foot disability because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for a bilateral foot disability was granted in a rating decision issued by the AOJ in June 2014.  The Veteran did not perfect an appeal with regard to the evaluation assigned for bilateral degenerative arthritis of the foot.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for a bilateral foot disability because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral foot disability is moot, and the issue is dismissed for lack of jurisdiction.





REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a head injury, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In December 2013, the Board remanded the issue of entitlement to service connection for a head injury for a supplemental opinion to be obtained from the psychiatrist who provided the July 2013 opinion regarding the claim for service connection for residuals of a head injury.  The examiner was asked to provide a complete rationale for the determination in the July 2013 report that the diagnosed Alzheimer's disease is not causally related to the in-service head injury. 

In a March 2014 VA examination report, the examiner answered that the Veteran's TBI was less likely than not caused by or incurred in service and indicated that the Veteran did not have a currently diagnosed TBI.  Although it was noted that the Veteran's cognitive deficits were attributed to Alzheimer's, no rationale was provided for the July 2013 opinion that Alzheimer's disease is not causally related to the in-service head injury.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the December 2013 Board Remand and an adequate medical opinion must be obtained as to the etiology of the Veteran's Alzheimer's disease.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the psychiatrist who provided the July 2013 opinion regarding the claim for service connection for residuals of a head injury.  The claims file and all electronic records on must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records reviewed.

The examiner must provide a complete rationale for the determination in the July 2013 report that the diagnosed Alzheimer's disease is not causally related to the in-service head injury. 

If the July 2013 examiner is not available, obtain the requested opinion from another qualified medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to etiology, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the examiner.

2.  Then, the RO should review the entire claims folder and ensure that all the foregoing development action has been conducted and completed in full.

In this regard, the RO should ensure that the detailed question asked by the Board has been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum medical opinion.  If the requested addendum does not include adequate responses to the specific opinion requested, it must be returned for corrective action. 38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


